DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 11, 2020. 
In view of the Amendments to the Claims filed December 11, 2020, the rejections of claims 1 and 5-18 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 2, 2020 have been withdrawn.
In view of the Amendments to the Claims filed December 11, 2020, the rejections of claims 1 and 5-18 under 35 U.S.C. 103 previously presented in the Office Action sent October 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 5, 10, and 12-19 are currently pending while claim 19 has been withdrawn from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (U.S. Pub. No. 2017/0352869 A1) in view of Fukunaga et al. (U.S. Pub. No. 2016/0111752 A1).
With regard to claims 1 and 6, Zhamu et al. discloses a negative electrode active material for a sodium-ion battery, the negative electrode active material comprising:
a layered carbonaceous material (such as the layered graphene sheets having pores depicted in Fig. 3(A) and Fig. 3(B) and described in [0100]) comprising
graphene layers (see [0100] teaching graphene foam including “graphene sheets” reading on the claimed graphene layers); and
a composition disposed between adjacent graphene layers of the layered carbonaceous material (such as the “sodium-attracting metal” 64a or 64b depicted in Fig. 3(A) and Fig. 3(B) and described in [0100] as graphene foam including “graphene sheets”, corresponding to the claimed layers, having pores which would provide for the cited composition disposed between adjacent graphene 
of the formula Na9Sn4 (see Abstract teaching composition including “Na…Sn…or an alloy thereof”; a person having ordinary skill in the art would recognize sodium and sodium tin alloys are conventional negative electrode active materials for sodium-ion batteries, see [0023] of Fukunaga et al.; it would have been obvious to a person having ordinary skill in the art to have selected Na as an alloy thereof because Zhamu et al. explicitly suggests the selection of Na or an alloy thereof and it would have been obvious to a person having ordinary skill in art to have selected Sn as an alloying metal because Zhamu et al. teaches Sn or an alloy thereof and because a person having ordinary skill in the art would understand Na, Sn, or Na--Sn alloys are conventional negative electrode active materials; see [0202] exemplifying weight percentages for “Na” and “Sn” can be “0.1% to 35% weight” and it would have been obvious to a person having ordinary skill to have selected a weight percentage for Na such as 10% because Zhamu et al. explicitly exemplifies the weight percentage and it would have been obvious to a person having ordinary skill to have selected a weight percentage for Sn such as 22.9% because Zhamu et al. explicitly exemplifies the weight 9Sn4”), wherein
an average voltage of the negative electrode active material is 0.4 to -1.1 volts versus Na/Na+ (as the cited negative electrode active material of claim 1 includes similar structure, reading on the claimed structure, the cited negative electrode active material is expected to have similar properties such as the claimed “an average voltage of the negative electrode active material is 0.4 to -1.1 volts versus Na/Na+”, see MPEP 2144.09 I); and wherein
a volume change upon intercalation with sodium to a voltage of -0.1 volts versus Na/Na+ is less than 70%, based on a total volume before intercalation (as the claimed “wherein a volume change upon intercalation with sodium to a voltage of -0.1 volts versus Na/Na+ is less than 70%, based on a total volume before intercalation” does not definitively impart additional structural requirements on the claimed negative electrode active material of claim 1, Zhamu et al., as modified above, is cited to teach the structural requirements of claim 1; however, Zhamu et al. teaches a total volume before intercalation, or inclusion of Na, at Fig. 3(A) which is the same volume after intercalation depicted in Fig. 3(B) which would provide for 0% volume change which is less than 70%).
With regard to claim 5, independent claim 1 is obvious over Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Zhamu et al. discloses wherein
the layered carbonaceous material comprises graphite and the composition is disposed between adjacent graphene layers of the graphite (see [0100] teaching graphene foam reading on the claimed graphite and graphene sheets, 
With regard to claim 10, independent claim 1 is obvious over Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Zhamu et al. discloses wherein
the composition and the layered carbonaceous material are present in an amount effective to provide a Sn:C weight ratio of 1:2 to 2:3 (see abstract teaching cited metal alloy in weight percent to the cited graphene foam layered carbonaceous material of 0.1% to 90% in which a selection of 10% weight of the selectable Sn as discussed in the rejection of claim 1 above for the cited composition, the cited composition being present in an amount of 0.1% to 90% is cited to read on the claimed range of Sn:C weight ratio of 1:2 to 2:3 because it includes values within the claimed range of 1:2 to 2:3).
With regard to claim 12, independent claim 1 is obvious over Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Zhamu et al. discloses wherein
a volume change upon intercalation with sodium to a voltage of -0.1 volts versus Na/Na+ is less than a volume change of the composition when not disposed + is less than a volume change of the composition when not disposed between graphene layers” does not positively require additional structural requires limiting the previously recited negative electrode active material of claim 1, Zhamu et al., as modified above, is cited to teach the structural requirements of claim 12).
With regard to claims 13 and 14, independent claim 1 is obvious over Zhamu et al. in view of  Fukunaga et al. under 35 U.S.C. 103 as discussed above. Zhamu et al. discloses 
exhibiting an average voltage of less than 0 to -1.1 volts versus NaNa+ (as the cited negative electrode active material of claim 1 includes similar structure, reading on the claimed structure, the cited negative electrode active material is expected to have similar properties such as the claimed “exhibits an average voltage of less than 0 to -1.1 volts versus NaNa+”, see MPEP 2144.09 I).
With regard to claim 15, Zhamu et al. discloses a negative electrode comprising 
the negative electrode active material of claim 1 (recall rejection of claim 1 above citing a negative electrode active material).
With regard to claim 16, Zhamu et al. discloses a sodium ion battery comprising:
a positive electrode comprising a positive electrode active material (see Abstract teaching cathode),
a negative electrode comprising the negative electrode active material of claim 1 (see Abstract and recall rejection of claim 1 above citing a negative electrode active material); and
an electrolyte between the positive electrode and the negative electrode (see Abstract).
With regard to claim 17, dependent claim 16 is obvious over Zhamu et al. and Fukunaga et al. under 35 U.S.C. 103 as discussed above. Zhamu et al. discloses further comprising
a separator disposed between the positive electrode and the negative electrode (see Abstract “porous separator”).
With regard to claim 18, Zhamu et al. discloses a device comprising 
the sodium ion battery of claim 16 (recall the rejection of claim 16 above).

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive.
Applicant argues in the response that since Zhamu does not show preferentially selecting Na and Sn over the other options, there is undue amount of experimentation. However, this augment is not persuasive. Zhamu teaches 15 metals or alloys thereof. Fukunaga evidences the selection of Na and Sn is conventional. 
Applicant notes there is no explicit teaching in Zhamu for selecting Na and Sn. However, the rejections of the claims do not allege or rely on Zhamu explicitly teaching selecting Na with Sn. 
Applicant argues in the response that nothing in the references suggests selecting Na9Sn4. However, this argument is not persuasive. Zhamu suggests selectable weight percentages, see [0202]
Applicant argues there is no reasonable expectation of success. However, this argument is not persuasive as it is a conclusion not based on specific facts or reasoning.
Applicant argues Zhamu does not teach with sufficient specificity the claimed negative electrode material of claim 1. However, this argument is not persuasive as the rejections of the claims do not allege or rely on Zhamu to teach the specific claimed negative electrode material. The rejections of the claims establish the claimed material as obvious over Zhamu in view of Fukunaga, not that the claimed material is specifically taught in Zhamu. 
Applicant contends the unexpected result stems from Na9Sn4 being disposed between adjacent graphene layers. However, the prior art already teaches inserting Na alloys or Sn alloys in between graphene layers, as claimed. Citation to Table 3 does not demonstrate the alleged unexpected results stems from use of Na9Sn4, as opposed to other Na alloys or Sn alloys, in between graphene layers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.